PER CURIAM.
Affirmed on the authority of Barnhill v. State, 393 So.2d 557, (Fla. 4th DCA 1980). Provided, however, in order to preserve appellant’s rights we certify the following question as having been previously certified as one of great public importance:
[Is] a person excluded from mandatory classification under section 958.04[2][a], Florida Statutes (Supp.1978) when prior to sentencing the offender has been found guilty of a qualifying felony under the act and has simultaneously been found guilty of other felonies?
MOORE, HERSEY and HURLEY, JJ., concur.